           Case 1:19-cv-02673-VEC Document 96 Filed 12/13/20 Page         USDC1 SDNY
                                                                                 of 1
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 12/14/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 TERRON BELLE, WILLIAM RIOS, RICHARD :
 APPIAH, EDISON QUITO, BONACIO CRESPI, :
 JAMEEL LANG, LUIS RIOS,                                        :
 on behalf of themselves and others similarly                   :
 situated,                                                      :
                                                                :
                                              Plaintiffs,       : 19-CV-2673 (VEC)
                                                                :
                            -against-                           :     ORDER
                                                                :
 THE CITY OF NEW YORK,                                          :
 NEW YORK CITY POLICE OFFICERS                                  :
 “JOHN DOE” 1-50, in their individual and                       :
 official capacities,                                           :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS a telephone conference is currently scheduled for Tuesday, December 15,

2020, at 10:00 A.M., Dkt. 92;

       IT IS HEREBY ORDERED that all parties and any interested members of the public

must attend by dialing 1-888-363-4749, using the access code 3121171, and the security code

2673. All attendees are advised to mute their phones when not speaking and to self-identify each

time they speak. Recording or rebroadcasting the proceeding is strictly prohibited by law.



SO ORDERED.
                                                         ________________________
Date: December 13, 2020                                     VALERIE CAPRONI
      New York, New York                                  United States District Judge




                                           Page 1 of 1
